Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 06/14/2022 have been fully considered but they are not persuasive. Applicant argues that Takemura discloses and teaches that the plurality of upper surface electrodes 4 shown in FIG. 1 are not probes. This is because, FIG. 1 of Takemura, the plurality of upper surface electrodes 4 are a layer embedded in the solder resist 10. Specially, paragraph [0066] of Takemura discloses that “An inspection apparatus according to the present disclosure includes the above-described multilayer circuit board la and a plurality of probe pins connected to the upper surface electrodes 4 disposed on the upper surface of the multilayer circuit board 1a and is a probe card used in a wafer test for semiconductor elements (for example, LSIs) and the like before dicing. Specifically, the end of each probe pin of the probe card is brought into contact with a bonding pad of the LSI chip and, thereby, it is determined whether the electrical characteristics of the LSI chip are good or no good”. The Examiner disagrees because Takemura discloses probes 4 (includes 4a, 4b, see ¶0058) and thin film substrate 3 (includes 3a-3c ¶0049) are integrally formed as shown at fig. 1. As clearly stated at ¶0066 above, probes 4 are used for testing the wafer before dicing.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 6-7 and 13 are rejected under 35 U.S.C. 102(a1)(1) as being anticipated by Takemura (US 2016/0323996 A1).
Regarding claim 1, Takemura at fig. 1 discloses a probe card device [¶0032, ¶0066, 1a], comprising: a thin film substrate [3, Abstract] having opposite first and second surfaces; a first circuit board [2] disposed over the second surface of the thin film substrate to electrically connect to the thin film substrate; and a plurality of probes [4] disposed over the first surface of the thin film substrate, wherein the probes are not deformable, and the plurality of probes and the thin film substrate are integrally formed [as shown at fig. 1].  
Regarding claim 2, Takemura at fig. 1 discloses the probe card device of claim 1, wherein there is no gap [no gap as shown] between the first circuit board [2] and the second surface [bottom surface of 3c as shown] of the thin film substrate [3].   
Regarding claim 6, Takemura at fig. 1 discloses the probe card device of claim 1, wherein the thin film substrate [3] comprises a polyimide material [see “polyimide” at ¶0055].  
Regarding claim 7, Takemura at fig. 1 discloses the probe card device of claim 1, wherein the first circuit board [2] comprises ceramic, silicon, or glass [see Abstract].  
Regarding claim 13, Takemura at fig. 1 discloses the probe card device of claim 1, wherein the plurality of probes [plurality of 4, see ¶0058] are formed in the thin film substrate [3, ¶0049] and protrude [potion 4a, 4b of 4 as shown] the first surface [top surface of 3a] of the thin film substrate [3].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Takemura as applied to claims 2 and 1 above, and further in view of Nasu et al. (US 2017/0122981 A1).
Regarding claims 8-9, Takemura discloses all the elements of the probe card device including the probes 4 are electrically connected to an inspection apparatus via ceramic multilayer body 2. Takemura is silent about a second circuit board electrically connected to a surface of the first circuit board not directly electrically connected to the thin film substrate and a third circuit board electrically connected to a surface of the second circuit board not directly electrically connected to the first circuit board. Nasu et al. (hereafter Nasu) at fig. 1 discloses a probe card 11 adapted as test jig for test of a wafer with multiple semiconductor devices (¶0041). Nasu discloses test wiring board 21 (includes a thin film substrate 41 and a first circuit board 31) mounted on the printed wiring board 12 (third circuit board of claim 9) via a relay board 13 (a second circuit board of claim 8) to simultaneously test the semiconductor devices of the wafer. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to add a second and third circuit board as taught by Nasu to ceramic multilayer body 2 of Takemura, in order to obtain advantages that Nasu have to offer. 
Regarding claim 10, Nasu discloses the probe card device of claim 9, further comprising a filling material layer [layer between 31 of 21 and 13 as shown, see Applicants disclosure] disposed between the first circuit board [31] and the second circuit board [13]. 
Regarding claim 11, Nasu discloses the probe card device of claim 10, further comprising a filling material [material between 13 and 12 as shown, see Applicants disclosure] disposed between the second circuit board and the third circuit board.
Regarding claim 12, Takemura at fig. 1 discloses the probe card device of claim 1, wherein the thin film substrate comprises a thin film body [3a as an example], a plurality of thin film connecting points [6a as an example], and at least one inner metal layer [8a1 as an example]; and the plurality of probes [4] are partially embedded [as shown] in the film body [3a], wherein the probes and the thin film substrate are simultaneously formed [this is product by process limitation] with the plurality of thin film connecting points [If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)].
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH PATEL whose telephone number is (571)272-1968. The examiner can normally be reached 8:00 am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PARESH PATEL/Primary Examiner, Art Unit 2868                                                                                                                                                                                                        



September 29, 2022